Opinion by
Judge Pryor:
There is no denial of the statements contained in the petition that the appellant’s intestate lost her life by an injury received from the cars of the appellee, while being run by its employes, but on the contrary it is claimed by the answer that her own negligence caused the cars to strike her, or to catch her between the platform and the passing train. This fact being admitted and the manner of her death proven and the additional fact that no one was seen on the, top of the train, or any signal heard, certainly left the case on the question of negligence in doubt. Besides this track is within the city limits, where persons are seen passing often, and where the injury is received in such a place and upon such proof as to the cause of the injury as is found in the record of the question of negligence should have gone to the jury.
Judgment reversed and cause remanded for a new trial.
(See same case 10 Ky. L. 966, 11 S. W. 208, Second Appeal.)